               Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 1 of 11



Andrew Rozynski, Esq. (NY# 5054465)
EISENBERG & BAUM, LLP
24 Union Square East, Fourth Floor
New York, NY 10003
212-353-8700 (tel.)
212-353-1708 (fax)
arozynski@eandblaw.com
Attorneys for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------
 RUSSELL KANE

                   Plaintiff,
                                                                   Civ. No. 20-3234
          v.

 NBC SPORTS GOLD, LLC;
 NBCUNIVERSAL MEDIA, LLC;                                          COMPLAINT
 COMCAST CORPORATION;
 PGA TOUR, INC.;

                   Defendants.

----------------------------------------------------------------

         Plaintiff, RUSSELL KANE, by and through his undersigned counsel, EISENBERG &

BAUM, LLP, hereby states his Complaint against Defendants NBC Sports Gold, LLC;

NBCUniversal Media, LLC; Comcast Corporation; PGA Tour Inc.:

                                     PRELIMINARY STATEMENT

         1.       Plaintiff RUSSELL KANE (“Plaintiff” or “Mr. Kane”) is profoundly deaf and

requires captioning to meaningfully access a video content. Mr. Kane is a subscriber of Defendants’

PGA Tour Live, which is a subscription-based streaming service offering live and archived videos

of PGA Tour. However, PGA Tour Live’s programs and contents are not captioned, making them

inaccessible to Mr. Kane and the deaf and hard of hearing population.
            Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 2 of 11



       2.      By not providing captioning, Defendants deprived Mr. Kane the benefits of their

streaming service, which are afforded to hearing individuals. Such actions or inactions amount to

unlawful discrimination against Mr. Kane based on his disability of deafness.

       3.      Based on Plaintiff’s allegations herein, it is evident that Defendants failed to

implement policies, procedures, and practices respecting the rights and communication needs of

deaf individuals. Plaintiff brings this lawsuit to compel Defendants to cease unlawful

discriminatory practices, and implement policies and procedures that will ensure deaf and hard of

hearing individuals a meaningful opportunity to fully and equally enjoy Defendants’ programs and

contents.

       4.      Plaintiff seeks declaratory, injunctive, and equitable relief; compensatory damages;

and attorneys’ fees and costs to redress Defendants’ unlawful disability discrimination against

Plaintiff in violation of Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

12181, et seq. and the New York Human Rights Law (“NYHRL”), Article 15 of the N.Y.

Executive Law §§ 290, et seq.

                                        THE PARTIES
       5.      Plaintiff Russell Kane is a profoundly deaf individual residing in Freeport, NY.

Plaintiff is substantially limited in the major life activities of hearing and speaking and is an

individual with a disability within the meaning of federal and state civil rights laws. He requires

materials to be in an accessible format—including captioning—to be able to participate in and

receive the benefits of Defendants’ online content.

       6.      Defendant NBC Sports Gold, LLC is a corporation located at 30 Rockefeller Plaza,

New York, NY 10112. Defendant is a public accommodation and is subject to the requirements of

Title III of the ADA and the NYHRL.

       7.      Defendant NBCUniversal Media, LLC is a corporation located at 30 Rockefeller
              Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 3 of 11



Plaza, New York, NY 10112. Upon information and belief, NBCUniversal Media, LLC is the

Parent Company who owns, oversees, and/or operates NBC Sports Gold, LLC. Defendant is a

public accommodation and is subject to the requirements of Title III of the ADA and the NYHRL.

        8.        Defendant Comcast Corporation is a corporation located at Comcast Center, 1701

JFK Boulevard, Philadelphia, PA 19103. Upon information and belief, Comcast Corporation is the

Parent Company who owns, oversees, and/or operates NBCUniversal Media, LLC and NBC

Sports Gold, LLC. Defendant is a public accommodation and is subject to the requirements of Title

III of the ADA and the NYHRL.

        9.        Defendant PGA Tour, Inc. is a corporation located at 100 PGA Tour Boulevard,

Ponte Vedra Beach, FL 32082, with a New York Office at 126 East 56th Street, Suite 1400, New

York, NY 100022. Defendant is a public accommodation and is subject to the requirements of

Title III of the ADA and the NYHRL.

                                     JURISDICTION & VENUE
        10.       The Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C.

§§ 1331 and 1343 for Plaintiff’s claims arising under the laws of the United States, and

supplemental jurisdiction pursuant to 28 U.S.C. § 1367 for Plaintiff’s claims arising under state

and local laws.

        11.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants

reside in this District and/or all Defendants are subject to the Court’s personal jurisdiction.

Furthermore, a substantial part of the events and omissions giving rise to Plaintiff’s claims

occurred in this District.

                                 STATEMENT OF FACTS
        12.       Defendant PGA Tour Inc. is a nonprofit entity that organizes and sponsors

professional golf tours both domestically and globally.
               Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 4 of 11



        13.     Defendant NBC Sports Gold, LLC—a subsidiary of Defendants NBCUniversal

Media, LLC and Comcast Corporation—operates “NBC Sports Gold,” an online streaming service

where users can purchase individual packages of content of a specific sport or league. NBC Sports

Gold offers live and on-demand videos as well as other exclusive programs and contents to the

subscribers.

        14.     Defendant PGA Tour Inc. partners with Defendant NBC Sports Gold, LLC to

provide “PGA Tour Live” through NBC Sports Gold. PGA Tour Live is a subscription-based

streaming service offering live and on-demand coverage of PGA tournaments. It also offers many

other exclusive programs and contents, such as pre-game shows, featured groups coverage of high-

profile players, featured holes, hundreds hours of archived contents, event and player recaps,

integrated statistics, replays, shows, etc.

        15.     PGA Tour Live is available through a monthly subscription for $9.99 per month or

an annual pass for $64.99.

        16.     However, the programs and contents on PGA Tour Live have no captioning.

        17.     Plaintiff Russell Kane is a profoundly deaf individual.

        18.     Because of his disability, Mr. Kane requires closed captions to understand and

comprehend television programs, whether online or on the television.

        19.     Mr. Kane is an avid fan of golf and is a subscriber of PGA Tour Live through NBC

Sports Gold.

        20.     Mr. Kane contacted NBC Sports Gold in March and July of 2019 to inquire and to

express his concerns about Defendants’ failure to provide closed captioning for the programs and

contents on PGA Tour Live. NBC Sports Gold representatives merely responded that closed

captioning is not available for PGA Tour Live.
             Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 5 of 11



       21.     Upon information and belief, NBC Sports Gold does offer closed captioning for

certain other content.

       22.     Despite Defendants’ ability to offer closed captioning for their content, and despite

Defendants’ knowledge that captioning is crucial to provide deaf and hard of hearing individuals

access to their programs and contents, and despite Mr. Kane’s inquiries and requests, Defendants

continue to not provide captioning for PGA Tour Live.

       23.     Defendants’ failure to provide closed captioning for PGA Tour Live makes it

inaccessible to Mr. Kane and other deaf and hard of hearing individuals.

       24.     As a result, Defendants denied Mr. Kane the benefits of their programs and services

on PGA Tour Live.

       25.     Based on these facts, Defendants have failed to implement policies, procedures, and

practices respecting the rights and needs of deaf and hard of hearing individuals.

       26.     Based on these facts, Defendants have failed to implement policies, procedures, and

practices ensuring that the programs and contents that they create, produce, and/or provide are

accessible to deaf and hard of hearing individuals.

       27.     Mr. Kane has also suffered emotional distress in the form of frustration, anxiety,

humiliation, loss of enjoyment, and anger because of Defendants’ failure to caption their videos

and Defendants’ deliberate indifference to his accommodation needs.

       28.     In the future, Mr. Kane would like to and intends to use Defendants’ services,

including PGA Tour Live, if closed captioning is provided.

 CLAIM I: VIOLATIONS OF TITLE III OF THE AMERICANS WITH DISABILITIES
                                  ACT

       29.     Plaintiff repeats and realleges all preceding paragraphs in support of the claim.

       30.     At all times relevant to the action, Title III of the ADA, 42 U.S.C. § 12181, et seq.,
              Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 6 of 11



has been in full force and effect and has applied to Defendant’s conduct.

        31.     Defendants own, lease, and/or operate a place of public accommodation within the

meaning of Title III of the ADA, 42 U.S.C. § 12181(7) (D).

        32.     At all times relevant to the action, Plaintiff has been substantially limited in the

major life activities of hearing and speaking, and is an individual with a disability within the

meaning of the ADA, 42 U.S.C. § 12102(2).

        33.     Title III of the ADA provides that “[n]o individual shall be discriminated against

on the basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

        34.     Title III of the ADA provides that “[i]t shall be discriminatory to subject an

individual or class of individuals on the basis of a disability or disabilities of such individual or

class, directly, or through contractual, licensing, or other arrangements, to a denial of the

opportunity of the individual or class to participate in or benefit from the goods, services, facilities,

privileges, advantages, or accommodations of an entity.” 42 U.S.C. § 12182(b)(1)(A)(i).

        35.     Title III of the ADA provides that “[i]t shall be discriminatory to afford an

individual or class of individuals, on the basis of a disability or disabilities of such individual or

class, directly, or through contractual, licensing, or other arrangements with the opportunity to

participate in or benefit from a good, service, facility, privilege, advantage, or accommodation that

is not equal to that afforded to other individuals.” 42 U.S.C. § 12182(b)(1)(A)(ii).

        36.     Title III of the ADA provides that “[i]t shall be discriminatory to provide an

individual or class of individuals, on the basis of a disability or disabilities of such individual or

class, directly, or through contractual, licensing, or other arrangements with a good, service,
             Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 7 of 11



facility, privilege, advantage, or accommodation that is different or separate from that provided to

other individuals, unless such action is necessary to provide the individual or class of individuals

with a good, service, facility, privilege, advantage, or accommodation, or other opportunity that is

as effective as that provided to others.” 42 U.S.C. § 12182(b)(1)(A)(iii).

       37.     Federal regulations implementing Title III of the ADA provide that “[a] public

accommodation shall furnish appropriate auxiliary aids and services where necessary to ensure

effective communication with individuals with disabilities.” 28 C.F.R. § 36.303(c)(1).

       38.     Title III of the ADA mandates that public accommodations “take such steps as may

be necessary to ensure that no individual with a disability is excluded, denied services, segregated

or otherwise treated differently than other individuals because of the absence of auxiliary aids and

services.” 42 U.S.C. § 12182(b)(2)(A)(iii).

       39.     Pursuant to Title III of the ADA, Defendants have an affirmative duty to provide

accommodations in the form of captioning for Mr. Kane so that he may enjoy the benefits of

Defendants’ services, specifically their live sporting events and their pre-recorded programs, most

of which are only accessible online.

       40.     The ADA and its regulations specifically instruct that the type of auxiliary aid or

service provided shall be based on the “method of communication used by the individual, the

nature, length, and complexity of the communication involve, and the context in which the

communication is taking place,” rather than the affordability of the auxiliary aid or service. 28

C.F.R. §36.303(c)(1)(ii).

       41.     Defendants discriminated against Plaintiff, on the basis of his disability, in violation

of Title III of the ADA and its implementing regulations.

       42.     As set out above, injunctive relief is warranted to ensure that Defendants’ actions
              Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 8 of 11



will not recur with Plaintiff and/or other deaf persons.

        43.      Plaintiff is therefore entitled to injunctive relief, as well as an award of attorneys’

fees, costs, and disbursements pursuant to the ADA, 42 U.S.C. § 12188(a)(1), and/or common law.

         CLAIM II: VIOLATIONS OF THE NEW YORK HUMAN RIGHTS LAW

        44.      Plaintiff repeats and re-alleges all preceding paragraphs in support of the claim.

        45.      At all times relevant to the action, the New York Human Rights Law, Article 15 of

the New York Executive Law § 290, et seq. has been in full force and effect and has applied to

Defendants’ conduct.

        46.      At all times relevant to the action, Plaintiff has had substantial impairments to the

major life activities of hearing and speaking and has been a qualified individual with a disability

within the meaning of New York Executive Law § 292(21).

        47.      At all times relevant to the action, Defendants have been places of public

accommodation within the meaning of N.Y. Exec. L. § 292(9).

        48.      Pursuant to N.Y. Exec. L. § 296(2)(a), “[i]t shall be an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent or

employee of any place of public accommodation, because of the . . . disability . . . of any person,

directly or indirectly, to refuse, withhold from or deny to such person any of the accommodations,

advantages, facilities or privileges thereof . . . to the effect that any of the accommodations,

advantages, facilities and privileges of any such place shall be refused, withheld from or denied to

any person on account of . . . disability . . . or that the patronage or custom thereat of any person

of or purporting to . . . having a disability is unwelcome, objectionable or not acceptable, desired

or solicited.”

        49.      Pursuant to N.Y. Exec. L. § 296(2)(c), discrimination includes “refusal to make
                 Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 9 of 11



reasonable modifications in policies, practices, or procedures, when such modifications are

necessary to afford facilities, privileges, advantages or accommodations to individuals with

disabilities.”

        50.       As set forth above, Defendants discriminated against Plaintiff, on the basis of her

disability, in violation of the NYHRL.

        51.       The NYHRL extends a cause of action and relief to “any person claiming to be

aggrieved” by an unlawful discriminatory practice. N.Y. Exec. L. § 297(9).

        52.       Plaintiff is therefore entitled to injunctive relief, as well as compensatory damages

for the injuries and loss sustained as a result of Defendant’s discriminatory conduct as hereinbefore

alleged pursuant to N.Y. Exec. L. § 297(9).

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief

against Defendant:

        A.        Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

Procedure, stating that Defendants’ policies, procedures, and practices have subjected Plaintiff to

unlawful discrimination in violation of Title III of the Americans with Disabilities Act and the

New York Human Rights Law.

        B.        Enjoin Defendants from implementing or enforcing any policy, procedure, or

practice that denies deaf or hard of hearing individuals meaningful access to and full and equal

enjoyment of Defendants’ facilities, services or programs;

        C.        Order Defendants:
             Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 10 of 11



              i. to develop, implement, promulgate, and comply with a policy requiring that that

                 all of the programs and contents created, produced, and/or provided by

                 Defendants are captioned and accessible to deaf and hard of hearing individuals.

             ii. to develop, implement, promulgate, and comply with a policy prohibiting future

                 discrimination of failing to provide reasonable accommodation and effective

                 communication to Plaintiff or other deaf or hard of hearing individuals;

             iii. to develop, implement, promulgate, and comply with a policy requiring that when

                 a deaf or hard of hearing individual informs Defendants that there are captioning

                 issues, Defendants will ensure that captioning is added to the video in a timely

                 fashion;

             iv. to train all of Defendants’ employees, staff, and other agents on a regular basis

                 about the rights of deaf or hard of hearing individuals under the ADA and the New

                 York Human Rights Law;

        D.     Award to Plaintiff:

              i. Compensatory damages pursuant to the New York Human Rights Law;

             ii. Reasonable costs and attorneys’ fees pursuant to the ADA;

             iii. Interest on all amounts at the highest rates and from the earliest dates allowed by

                 law;

             iv. Any and all other relief that this Court finds necessary and appropriate.




Dated: April 24, 2020

                                                      Respectfully submitted,

                                                      By:
Case 1:20-cv-03234 Document 1 Filed 04/24/20 Page 11 of 11




                               Andrew Rozynski, Esq. (NY# 5054465)
                               arozynski@eandblaw.com
                               EISENBERG & BAUM, LLP
                               24 Union Square East, Fourth Floor
                               New York, NY 10003
                               212-353-8700 (tel.)
                               212-353-1708 (fax)
                               Attorneys for Plaintiff
